Name: Commission Regulation (EEC) No 1711/81 of 26 June 1981 fixing, for the 1981/82 marketing year, the reference prices for apples
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 6 . 81 Official Journal of the European Communities No L 170/23 COMMISSION REGULATION (EEC) No 1711/81 of 26 June 1981 fixing, for the 1981/82 marketing year, the reference prices for apples sentative market or markets situated in the production areas where prices are lowest, for the products or varie ­ ties which represent a considerable proportion of production marketed throughout the year or for part of it and which satisfy specified requirements as regards market preparation ; whereas when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market must be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( J ), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 27 ( 1 ) thereof, Whereas , under Article 23(1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are fixed annually before the beginning of the marketing year ; Whereas because of the importance of apple-growing in the Community it is necessary to fix a reference price for Apples ; Whereas apples harvested during a given crop year are marketed from July of one year to June of the following year ; whereas reference prices should there ­ fore be fixed for the period from 1 July up to and including 30 June of the following year ; Whereas to take seasonal variations into account, the year should be divided into several periods and a refer ­ ence price fixed for each of these periods ; Whereas under Article 23 (2) or Regulation (EEC) No 1035/72 reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount to cover the cost of transporting Community products from production areas to Community consumption centres ; whereas the trend of production costs for fruit and vegetables must also be taken into consideration ; Whereas producer prices are the average of the prices recorded during the three years prior to the date of fixing the reference price, for a home-grown product with defined commercial characteristics, on the repre ­ For the 1981 /82 marketing year the reference prices for apples other than cider apples (subheading ex 08.06 A II of the Common Customs Tariff), expressed in ECU per 100 kilograms net, shall be as follows for packed Class I fruit, all sizes : - July : 33-95  August : 28-80  September : 30-98  October : 31-14  November : 31-72  December : 32-45  January : 34-56  February : 35-84 March : 37-47  April : 38-37  May : 42-23  June : 43-95 . Article 2 This Regulation shall enter into force on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1981 . For the Commission The President Gaston THORN (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2 ) OJ No L 118 , 30 . 4. 1981 , p . 1 .